 1   Nathan F. Smith, WSBA #43160                       The Honorable Brian D Lynch
     MALCOLM ♦ CISNEROS, A Law Corporation              Chapter: 13
 2   2112 Business Center Drive                         Location: 7DFRPD&RXUWURRP,
     Second Floor                                       Hearing: )HEUXDU\
 3   Irvine, California 92612                           Time: SP
     Phone: (949) 252-9400                              Response Date: )HEUXDU\
 4   Facsimile: (949) 252-1032

 5

 6

 7
                                     UNITED STATES BANKRUPTCY COURT
 8
                       WESTERN DISTRICT OF WASHINGTON, TACOMA DIVISION
 9
     In re:                                           Bankruptcy Case Number: 17-44369-BDL
10
     David Michael Collins,
11                                                    Chapter: 13
                                  Debtor,
12                                                    MOTION FOR RELIEF FROM
                                                      AUTOMATIC STAY
13

14

15

16   TO THE HONORABLE BRIAN D LYNCH, UNITED STATES BANKRUPTCY COURT

17   JUDGE, THE DEBTOR, THE DEBTOR`S COUNSEL, THE TRUSTEE AND OTHER

18   INTERESTED PARTIES:

19                      PLEASE TAKE NOTICE that Caliber Home Loans, Inc., and its successors and/or

20   assignees (“Caliber”), hereby files this Motion For Relief From The Automatic Stay (the “Motion”)

21   in the above-entitled and numbered Chapter 13 case.

22   ///

23   ///

24   ///

     MOTION FOR RELIEF – Page 1                                     MALCOLM ♦ CISNEROS, A Law Corporation
     LB/B59524                                                      2112 BUSINESS CENTER DRIVE, SECOND FLOOR
                                                                    IRVINE, CA 92612
                                                                    TELEPHONE (949) 252-9400 FAX (949) 252-1032
 1                                MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                        I.

 3                                        INTRODUCTORY STATEMENT

 4                       Movant respectfully requests that the Court grant it relief from the automatic stay

 5   based upon the Debtor`s failure to tender post-petition payments.

 6                                                        II.

 7                                            STATEMENT OF FACTS

 8                      1.        The Secured Debt. On or about July 25, 2014, David M. Collins executed

 9   and delivered a Promissory Note (“Note”) in the original principal amount of $361,879.00. The Note

10   is secured by a duly perfected deed of trust (“Deed of Trust”) on property commonly known as 5843

11   Steamboat Island Rd NW, Olympia, WA 98502-9634 (“Property”). True and correct copies of the

12   Note and Deed of Trust are attached hereto as Exhibits “1” and “2,” respectively.

13                      An Assignment of Deed of Trust dated January 22, 2018 from Mortgage Electronic

14   Registration Systems, Inc. as designated nominee for Caliber Home Loans, Inc. to Caliber Home

15   Loans, Inc. is attached as Exhibit “3.”

16                      2.        The Default Under The Note. The Note and Deed of Trust are contractually

17   due for the November 1, 2018 payment and post-petition due for the November 1, 2018 payment. As

18   of January 8, 2019, the post-petition delinquency is as follows:

19         3          (11/01/2018 - 01/01/2019)     Payments due at       $2,568.99          $7,706.97

20                                                  Grand Total                              $7,706.97

21                A true and correct copy of a post-petition ledger reflecting all payments coming due and

22   all payments received since the filing of the petition is attached hereto as Exhibit “4.” Attorney`s

23   fees and costs plus other miscellaneous costs, if any, may be added to this figure.

24   ///

     MOTION FOR RELIEF – Page 2                                         MALCOLM ♦ CISNEROS, A Law Corporation
     LB/B59524                                                          2112 BUSINESS CENTER DRIVE, SECOND FLOOR
                                                                        IRVINE, CA 92612
                                                                        TELEPHONE (949) 252-9400 FAX (949) 252-1032
 1                      3.        The monthly payment includes a portion in the amount of $735.40, which

 2   represents impounds for taxes and/or insurance.

 3                      4.        The Debtor`s Interest In The Property. The Debtor is the owner of record

 4   of the Property.

 5                      5.        The Filing Of The Instant Petition. On or about November 22, 2017, David

 6   Michael Collins filed the instant Chapter 13 Petition as Case No. 17-44369-BDL.

 7                      6.        The Total Indebtedness Under The Note. As of January 8, 2019, the total

 8   indebtedness owed to Movant, exclusive of attorneys’ fees, is as follows:

 9     Principal Balance                                                                            $334,966.00
       Interest Accrued to                January 8, 2019                                             $4,057.44
10     Fees Currently Assessed                                                                          $665.00
       Grand Total                                                                                  $339,688.44
11

12                      7.        The Total Liens On The Property. The Property is encumbered by the
13   following liens:
          SECURED CREDITOR                                                                    LIEN AMOUNT
14        1. Caliber Home Loans, Inc.                                                             $339,688.44
15
                                                   TOTAL                                      $339,688.44
16                      8.        The Value Of The Property.     According to the Debtor`s sworn schedules,

17   the Property has a value of only $525,300.00. True and correct copies of the Debtor`s Schedules A

18   and D are attached hereto as Exhibit “5.”

19                      9.        Foreclosure Status. Foreclosure action against the Property had not been

20   initiated prior to the filing of the instant petition.

21   ///

22   ///

23   ///

24   ///

     MOTION FOR RELIEF – Page 3                                         MALCOLM ♦ CISNEROS, A Law Corporation
     LB/B59524                                                          2112 BUSINESS CENTER DRIVE, SECOND FLOOR
                                                                        IRVINE, CA 92612
                                                                        TELEPHONE (949) 252-9400 FAX (949) 252-1032
 1                                                      III.

 2                            THE AUTOMATIC STAY SHOULD BE TERMINATED

 3                                BASED ON THE DEBTOR`S FAILURE TO MAKE

 4                                       POST PETITION PAYMENTS

 5             Ninth Circuit case law clearly sets forth the duty of a Chapter 13 debtor to maintain post-

 6   petition contractual installment payments to secured lenders as a condition for eligibility for Chapter

 7   13 relief.

 8             In In re Gavia, 24 B.R. 573 (9th Cir. B.A.P. 1982), the Bankruptcy Appellate Panel held that

 9   Debtors who lack sufficient regular income to enable them to maintain current contractual

10   installment payments as well as payments under a Chapter 13 Plan are ineligible for Chapter 13

11   relief.

12             In In re Ellis, 60 B.R. 432 (9th Cir. B.A.P. 1986),), the Bankruptcy Appellate Panel held that

13   post-confirmation default on payments to a secured creditor constitutes cause for terminating the

14   automatic stay under § 362(d)(1), and that it is the Debtor’s burden to show that no cause exists.

15             The stay should be terminated immediately, pursuant to § 362(d)(1), based upon the Debtor`s

16   failure to tender the regular monthly post-petition payments in the instant case.

17                                                      IV.

18                                     REQUEST FOR JUDICIAL NOTICE.

19                      Pursuant to Rule 201 of the Federal Rules of Evidence, as made applicable herein by

20   Rule 9017 of the Federal Rules of Bankruptcy Procedure, Caliber requests that the Court take

21   judicial notice of the following facts:

22                1.    The Debtor contends that the Property has a fair market value of $525,300.00. See

23                      Exhibit “5.”

24   ///

     MOTION FOR RELIEF – Page 4                                         MALCOLM ♦ CISNEROS, A Law Corporation
     LB/B59524                                                          2112 BUSINESS CENTER DRIVE, SECOND FLOOR
                                                                        IRVINE, CA 92612
                                                                        TELEPHONE (949) 252-9400 FAX (949) 252-1032
 1                                                     V.

 2                                               CONCLUSION

 3                      For the foregoing reasons, and based upon the evidence set forth in this Motion,

 4   Movant respectfully requests that the Court grant Movant relief from the automatic stay to allow

 5   Movant to enforce its rights and remedies under its Note and Deed of Trust, including a waiver of

 6   the 14-day stay provided by Federal Rule of Bankruptcy Procedure 4001(a)(3). Movant further

 7   requests that the Order Terminating the Automatic Stay be binding and effective despite any

 8   conversion of this bankruptcy case to a case under any other Chapter of Title 11 of the United States

 9   Code.      Movant specifically requests that the Court award Movant’s attorney’s fees and costs

10   incurred in connection with this matter pursuant to the terms of Movant’s Note and Deed of Trust.

11   DATED:-DQXDU\                        Respectfully Submitted,
12                                                  MALCOLM ♦ CISNEROS, A Law Corporation

13
                                                    By: /s/ Nathan F. Smith,
14                                                  Nathan F. Smith, WSBA # 43160
                                                    Attorney for Movant
15

16

17

18

19

20

21

22

23

24

     MOTION FOR RELIEF – Page 5                                       MALCOLM ♦ CISNEROS, A Law Corporation
     LB/B59524                                                        2112 BUSINESS CENTER DRIVE, SECOND FLOOR
                                                                      IRVINE, CA 92612
                                                                      TELEPHONE (949) 252-9400 FAX (949) 252-1032
